DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 14 is confusing in that it is unclear how the hook can be fixedly coupled to the body and still have the piston “lock” the hook in a closed position as called for in claim 1 from which claim 14 depends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cranston et al. (US-2005/0127695) in view of Jorritsma (US-5,178,427).
 	The Cranston et al. publication shows an embodiment of a load lifting hook in Figure 6 comprising a body (12), a hook (30) pivotally coupled to the body, a fluid passageway (66) through the body, a piston (34) extendable from the body to selectively lock the hook in a closed position, a swivel cap assembly (14, 16, 32), and a spring-biased latch (40).  The Cranston et al. embodiment does not include a pressure relief valve as called for in the above claims.
	However, Jorritsma shows an embodiment of a lifting hook in Figure 4 comprising a spring-biased valve (168) in body (12b) that is configured to regulate pressure acting on piston (100b) within the body.  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pressure relief valve in the body of the Cranston et al. hook assembly, as taught by Jorritsma, in order to safely control excess pressure acting on the piston (34).
 	Regarding claims 3-5, it would have been obvious to position the relief valve adjacent the passageway (66) in the Figure 6 embodiment of Cranston et al. which happens to be near the hook tip and latch (40).
 	In regard to claim 11, the embodiment in Figure 1 of Cranston et al. shows a screw (22) connecting to the swivel assembly.
 	Regarding claim 14, Jorritsma shows its hook as being fixed to the body (12b).
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The pressure relief valve assembly (168) shown in the Jorritsma patent is not described as venting excess pressure through an opening in the body to a surrounding area as set forth in claim 8.  Regarding claims 15-20, the combination of a load lifting hook system including at least one lifting hook fluidly connected to a pressurized fluid source with a solenoid valve, regulator, and pressure relief valve specifically positioned in the manner set forth in claims 15 and 20 is not fairly taught or suggested by the prior art of record.
Specification
The disclosure is objected to because it contains an embedded hyperlink (see page 6, line 24) and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 250.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hook being fixedly coupled to the body, as set forth in claim 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shuey (US-3,310,335) shows a lifting mechanism having multiple hooks and a relief valve (78) mounted within body (14).



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3651                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
1/10/2022